Case 3:18-cv-00966-MJR-DGW Document 91 Filed 10/23/18 Page 1 of 3 Page ID #662
                                                                       
                                                                                                           

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

                                       )
 CATHERINE ALEXANDER,                  )
                                       )
                 Plaintiff,            )
                                       )
         vs.                           )
                                       )
 TAKE-TWO INTERACTIVE SOFTWARE, )                          Case No. 3:18-cv-00966-MJR-DGW
 INC.; 2K GAMES, INC.; 2K SPORTS INC.; )
 WORLD WRESTLING ENTERTAINMENT, )
 INC.; VISUAL CONCEPTS                 )
 ENTERTAINMENT; YUKE’S CO., LTD.;      )
 YUKES LA INC.,                        )
                                       )
               Defendants.             )
                                       )

       WORLD WRESTLING ENTERTAINMENT, INC.’S MOTION TO DISMISS
     FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION

        Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, Defendant World

 Wrestling Entertainment, Inc. (“WWE”) hereby moves this Court to dismiss all claims asserted

 against WWE in Plaintiff’s First Amended Complaint for lack of personal jurisdiction over

 WWE. In support of this Motion, WWE submits the accompanying Memorandum of Law and

 the Declaration of Edward M. Kiang.

        WWE also moves to dismiss all claims asserted in Plaintiff’s First Amended Complaint

 for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for

 the reasons set forth in the Memorandum of Law in Support of Defendants Take-Two Interactive

 Software, Inc., 2K Games, Inc., 2K Sports, Inc., Visual Concepts Entertainment, Yuke’s Co.,

 Ltd., and Yuke’s LA, Inc.’s Motion to Dismiss Plaintiff’s First Amended Complaint, which are

 adopted and incorporated by reference herein.




                                                    
  
Case 3:18-cv-00966-MJR-DGW Document 91 Filed 10/23/18 Page 2 of 3 Page ID #663



        WHEREFORE, WWE respectfully requests that this Honorable Court grant WWE’s

 Motion to Dismiss, dismiss all claims asserted against WWE in Plaintiff’s First Amended

 Complaint with prejudice, and award WWE such other and further relief that this Court deems

 just and proper.

 Dated: October 23, 2018                           Respectfully submitted,

                                                   _ /s/ Curtis B. Krasik      ________
                                                   Jerry S. McDevitt (pro hac vice)
                                                   Curtis B. Krasik (pro hac vice)
                                                   K&L GATES LLP
                                                   K&L Gates Center
                                                   210 Sixth Avenue
                                                   Pittsburgh, PA 15222
                                                   Phone: (412) 355-6500
                                                   Email: jerry.mcdevitt@klgates.com
                                                   Email: curtis.krasik@klgates.com

                                                   Michael J. Nester (49410)
                                                   DONOVAN ROSE NESTER P.C.
                                                   15 North 1st Street, Suite A
                                                   Belleville, Illinois 62220
                                                   Phone: (618) 212-6500
                                                   Email: mnester@drnpc.com

                                                   Attorneys for Defendant World Wrestling
                                                   Entertainment, Inc.




                                               2
  
Case 3:18-cv-00966-MJR-DGW Document 91 Filed 10/23/18 Page 3 of 3 Page ID #664



                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, I electronically filed the foregoing Motion to
 Dismiss Plaintiff’s First Amended Complaint for Lack of Personal Jurisdiction with the Clerk of
 Court using the CM/ECF system, which will send notification of such filing to the following:

                          Anthony G. Simon              asimon@simonlawpc.com
                          Benjamin R. Askew             baskew@simonlawpc.com
                          Anthony R. Friedman           afriedman@simonlawpc.com
                          R. Seth Crompton              scrimpton@allfela.com

                                         Attorneys for Plaintiff

                          Dale M. Cendali               dale.cendali@kirkland.com
                          Joshua L. Simmons             joshua.simmons@kirkland.com

     Attorneys for Defendants 2K Games, Inc., 2K Sports, Inc., Take-Two Interactive Software, Inc.,
                  Visual Concepts Entertainment, Yuke’s Co. Ltd., and Yuke’s LA, Inc.



                                                        _ /s/ Curtis B. Krasik        ________
                                                        Curtis B. Krasik (pro hac vice)
                                                        K&L GATES LLP
                                                        K&L Gates Center
                                                        210 Sixth Avenue
                                                        Pittsburgh, PA 15222
                                                        Phone: (412) 355-6500
                                                        Email: curtis.krasik@klgates.com

                                                        Attorney for Defendant World Wrestling
                                                        Entertainment, Inc.
                                                     




  
